DETAILED ACTION
Claims 1-20 are pending in the present application.

Examiner Note
This Non-Final Rejection is mailed herein to correct errors in the Non-Final Rejection mailed on 10/22/2021. Additionally, it is noted that the statutory period for reply is set to expire 3 months from the mailing date of this communication. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 12, and 19, respectively, of U.S. Pat. No. 11,060,963. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, and 14 of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lucas et al. (US Pat. No. 2018/0284003 A1, hereinafter Lucas).

Regarding claim 14, Lucas teaches a method comprising: receiving a fluid flow across a fluid channel (see [0084]-[0085], method includes receiving fluid flow across fluid channel 5); positioning a capture medium in communication with the fluid channel (see Fig. 1 and [0084]-[0085’, capture medium 8 positioned in communication with the fluid channel 8), the capture medium acquiring particulate matter (see [0084]-[0085], discussion of acquiring particulate matter from ambient air on the capture medium 8); analyzing particulate acquired by the capture medium (see [0091]-[0092], discussion of analysis of particulate); creating a physical recordation of the analyzed particulate (see [0086], discussion of recording and storing of the images of the particulate matter discussed, wherein the recording and storage is considered to be on a physical storage medium); and dynamically adjusting a modifiable component in communication with the capture medium responsive to the acquired and analyzed particulate (see Fig. 1 and [0089], modifiable component 9 is a translational mechanism for moving the capture medium 8 after the specific particulate is analyzed as discussed).

Regarding claim 15, Lucas above teaches all of the limitations of claim 14.
Furthermore, Lucas teaches a computer image algorithm gathering particulate data of particulate count, species identification, or a combination thereof (see [0091]-[0092], discussion of automated counting and species identification with computer algorithm).

Regarding claim 16, Lucas above teaches all of the limitations of claim 14.
Furthermore, Lucas teaches modifying a setting of an operatively coupled fluid flow apparatus and adjusting a rate of the fluid flow across the fluid channel (see Fig. 1 and [0084]-[0085], fluid flow apparatus includes induction unit 2 and associated electronics, which may turn off and on depending on the ambient air conditions as described).

Regarding claim 17, Lucas above teaches all of the limitations of claim 14.
Furthermore, Lucas teaches modifying a physical position of the modifiable component, including changing a position of the capture medium (see Fig. 1, modifiable component 9 is a translational mechanism for moving the capture medium 8 relative to the fluid channel 5 and image capture device 11).

Allowable Subject Matter
Claims 1-13 and 18-20 would be allowable if rewritten to overcome the rejections under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
claims 1-13, Lucas represents the best art of record. However, Lucas fails to encompass all of the limitations of independent claims 1 and 8.
Specifically, Lucas teaches an apparatus and computer system (see Fig. 1, all elements) comprising: a body (see Fig. 1, body 4) comprising: an inlet (see Fig. 1, inlet 3) and a fluid channel adapted to receive a fluid flow (see Fig. 1, fluid channel 5); a capture medium positioned within the body and in communication with the fluid channel (see Fig. 1, capture medium 8), the capture medium to acquire a particulate (see [0084]); an image capture device positioned relative to the capture medium (see Fig. 1, image capture device including camera 11, spacer tube 10, light ring 12, objective lens 13, and linear focus apparatus 14), the image capture device to analyze particulate acquired by the medium (see [0091]-[0092], discussion of image capture analysis); and a modifiable component in communication with the capture medium, the component to position the capture medium relative to the fluid channel and the image capture device (see Fig. 1, modifiable component 9 is a translational mechanism for moving the capture medium 8 relative to the fluid channel 5 and image capture device 11/10/12/13/14); and a control system in communication with the body, the control system to dynamically adjust the modifiable component response to the acquired and analyzed particulate (see Fig. 1 and [0082], control system 15 controls the system which includes rotation of the modifiable component 9)
However, Lucas fails to critically teach a recorder positioned proximal to the capture medium, the recorder configured to create a physical recordation of the particulate (claim 1); or a recorder positioned proximal to the capture medium, the recorder configured to create a physical recordation of the particulate (claim 8).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1 and 8 and the examiner can find no teachings for apparatus and computer systems as claimed, nor 

Regarding claims 18-20, Lucas above represents the best art of record. However, Lucas fails to encompass all of the limitations of dependent claim 18.
Specifically, Lucas fails to critically teach positioning a feeder relative to the fluid channel, the feeder to feed the capture medium across the modifiable component.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 18-20 and the examiner can find no teachings for the methods as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855